Citation Nr: 0926783	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right chest with a 
retained foreign body.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a torn right medial meniscus.

3.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board), in part, by order of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") on 
December 2004, which vacated a May 2004 Board decision as to 
the right knee disabilities at issue and remanded the case 
for additional development.  The issues initially arose from 
a December 2002 rating decision by the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  These matters were remanded for additional 
development in July 2005 and August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in March 2002, May 2004, 
and September 2007.  The Court, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in August 
2006.

Subsequent to the prior decisions in this case, the Court 
found that for an increased-compensation claim the VCAA 
requires VA to notify the claimant that to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, an 
additional VCAA notice is required for the increased rating 
issues on appeal.  

In this case, in correspondence dated in March 2007 the 
Veteran requested that VA treatment records dated in November 
2006, December 2006, and January 2007 be obtained from the 
White River Junction VA Medical Center in support of his 
claims.  The case was remanded in August 2007 with 
instructions including that appropriate efforts be taken to 
obtain those records identified by the Veteran and to provide 
him an additional VA examination.  Although the Veteran was 
provided an examination in July 2008, VA treatment records 
added to the record and identified as printed in September 
2007 do not include reports dated prior to January 2007.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, additional development as 
to this matter is required prior to appellate review.

A review of the record also reveals that the Veteran 
submitted correspondence from an employment supervisor dated 
in April 2009 subsequent to the last supplemental statement 
of the case.  As he has not waived agency of original 
jurisdiction consideration of this evidence, the case must be 
remanded for additional development.  38 C.F.R. § 20.1304(c) 
(2008).  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claims in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claims he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  Appropriate efforts should be taken 
to obtain copies of all pertinent VA 
treatment records for the period from 
October 5, 2005, to January 2, 2007, and 
since August 27, 2007.  All attempts to 
procure records should be documented in 
the file.  If the identified records 
dated in November 2006 and December 2006 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



